El Juez Asooiado Señoe Franco Soto,
emitió la opinión del tribunal.
Este es uu pleito iniciado por el demandante para rei-vindicar cierta porción de terreno con devolución de frutos. Las fincas del demandante y demandados colindan entre sí y se alega por el primero como causa de acción que los se-gundos quitaron una cerca que demarcaba el límite de la *69colindancia oeste de los demandados, alterando la línea divi-soria de las dos fincas y apoderándose ilegalmente de nna faja de terreno que mide 48 cuerdas 69 céntimos.
Las dos fincas proceden de un mismo causante y forma-ban un solo cuerpo, perteneciente en el año 1884 a Teresa Semidey, casada con Roque G-eorgetti. En esa fecha la dueña había dejado decaer las contribuciones y el municipio de Salinas siguió' dos procedimientos de apremio, segregando 75 y 125 cuerdas, respectivamente, del cuerpo principal, las que fueron rematadas y adjudicadas en pública subasta a Carlos Buitrago, formando a su vez una sola finca, con ca-bida de 200 cuerdas.
La finca principal ha conservado el nombre de finca “Teresa” y las 200 cuerdas segregadas pasaron luego a Vicente Atilano y de éste, después de otras transmisiones, a los de-mandados, por lo que para hacer más fácil su cita, la llama-remos en el curso de esta opinión, finca “Salichs.”
La segregación de esta finca se hizo del lado Este de la “Teresa” y en 18 de octubre de 1886 se demarcó la línea divisoria! entre ambas por el agrimensor público Eugenio Escobar. Al acto de deslinde concurrieron Vicente Atilano, dueño entonces de la finca “Salichs,” Roque Georgetti, es-poso de Teresa Semidey, dueña de la “Teresa,” quien a su vez fué depositario de la finca “Salichs” en los expedientes de apremio, Jesús Abalo y Juan Tomás Rovira.
Como resultado de la operación se levantó un plano y se otorgó un acta o certificación de deslinde, que literalmente, dice:
“Certificación de deslinde: — (Al anterior plano descrito hay uni-da, manuscrita en un pliego de papel sellado español, la siguiente:) Sello 12o. As. 1886 y 87. — 20 C. de Peso. — N. 0.001.294. — Acta de deslinde del lado Oeste de la propiedad de Don Vicente Atilano con su colindante Semidey-Georgetti, sitas en la ‘ Rosada,' barrio de Aguirre término municipal de Salinas. — A veinte y seis de octubre de mil ochocientos ochenta y seis, yo, el Agrimensor Público, Don Eugenio Escobar y García-Amador, en esta Isla de Puerto Rico, me constituí *70en ‘‘La Rosada,’ barrio de Aguirre, término municipal de Salinas, con intento de deslindar el lado Oeste de la propiedad de Don Vicente Atilano, adquirida en virtud de remate judicial verificado en la Al-caldía de Salinas, y cuyos linderos son los siguientes: Al Norte con terrenos de la Sucesión Antonetti; al Este con propiedad de Don Tomás Benvennti, sirviendo de límite por dicbo rumbo el camino llamado ‘de las Mareas;’ y al Oeste y Sud con terrenos sobrantes de la Sucesión de Don Pascual Semidey. — Concurrieron al acto los señores Don Vicente Atilano, Don Roque Georgetti, Don Jesús Abalo y Don Juan Tomás Rivera.- — Y estando todos presentes procedí a verificar la operación en la forma siguiente: — Se tomó punto de par-tida el vértice que forma la maya que sirve de límite a los terrenos de la Sucesión Antonetti y la propiedad de Semidey-Georgetti, si-tuado en el lado Norte del terreno perteneciente a don Vicente Ati-lano; desde este punto con rumbo Oeste 10° Norte se midieron se-senta y cuatro varas o sean cincuenta y cuatro metros cincuenta cen-tímetros y se encontró un estacón de tachuelo próximo a un tama-rindo; desde este punto con rumbo Sud 4o Oeste se midieron mil cuatrocientos diez metros y se encontró un tocón de taebuelo que sirve' de límite al lado Oeste de dicha propiedad y siendo por lo tanto vér-tice que forma el lado Sud con el citado lado Oeste. — Terminada la operación sin protesta ni reclamación alguna extendí la presente acta que firman conmigo todos los concurrentes que saben hacerlo. — (Fir-mado y rubricado) Eugenio Escobar.”
Más tarde la operación de Escobar fné comprobada en sus líneas fundamentales, rumbos y distancias por los inge-nieros José A. Zambrana, Eduardo Salichs y Blas Silva, los dos primeros replanteando el plano de Escobar y el tercero corroborando las distancias, rumbos y líneas; sobre el te-rreno. Asimismo el agrimensor Escobar había levantado otro plano general de la finca “Salichs” en julio 28 de 1886 y la importancia de este plano consiste en que el punto de partida situado en el lado Norte del terreno de Atilano, hoy Salichs, y que es el vértice de la finca Antonetti, hoy Manuel González (finca Jagua) y la distancia rumbo Oeste a un ta-chuelo próximo a un tamarindo, punto de referencia, coin-ciden exactamente con los marcados en el plano de deslinde, formándose en ambos planos en ese extremo un martillo que *71entra en la finca “Teresa” en una distancia de 64 cnerdas? equivalentes a 54 metros 50 centímetros, medidos desde el punto de partida al tachuelo, próximo al punto de referencia.
El plano de octubre 18, 1886, y el acta de deslinde de la misma fecha fueron impugnados en cuanto a su admisión por el apelante y esta -es la materia del segundo error que señala en su alegato. Las objeciones del apelante se refieren principalmente al acta de deslinde. De ella, sin embargo, resulta estar suscrita por un agrimensor público; extendida en octubre 28 de 1886, más de treinta años desde la fecha de su expedición, y haber concurrido a la operación los colindantes sin protesta ni reclamación alguna. Todas estas son circunstancias que hacían pertinente la admisión del documento, así como del plano, pues éste no es otra cosa sino la gráfica descripción de lo que contiene la certificación de deslinde.
El apelante insiste que el acta no aparece, sin embargo, firmada por los colindantes, aunque se exprese su concurren-cia y conformidad al acto de deslinde y porque además no tiene fecha de su expedición. El documento tiene fecha y no se trata de una copia sino del documento mismo que original se otorga por el agrimensor, firmado por él solamento, quien en la época de su otorgamiento tenía el carácter de funcionario público y, pudiendo dar fe de sus operaciones sin la intervención de escribano a menos que fuera a petición de los colindantes o dueños que lo desearen.
En Alcubilla, Diccionario de Administración, volumen I, página 245, agrimensor — agrimensura, se lee lo siguiente:
"4°. — Que la declaración que el geómetra diere de las hanegas que hubiere medido en eualesquier heredades, ha de ir firmado de su mano solamente, y no es necesario que la autorice escribano al-guno para que haga fe en cualquier tribunal, sino en caso de pedirlo las partes que lo autorice, lo que ha de ser a costa de los dueños que lo pidan.”
De otro lado, el apelante alegó como primer error no *72haberse admitido por la corte inferior el plano y certifica-ción de mensura que presentó en evidencia, suscritos por Ramón García Saenz.
Este es un plano general de la finca “Teresa,” de cabida de 311 cuerdas, levantado en 1889 y la objeción del apelado, así como el fundamento de la corte inferior, se basó en no expresarse en la certificación de mensura que hubieran con-currido a la operación los colindantes. Sin embargo, cree-mos que el error alegado carece de importancia, toda vez que la corte inferior en su opinión analizó y pesó, no obstante, el valor probatorio de tales documentos, lo que sin duda atri-buimos a que posteriormente se admitió en evidencia, como prueba del apelante, el plano del ingeniero Sergio Cuebas, que es una reproducción del plano de García Saenz, pues en dicho plano se consigna la siguiente nota:
“Copia del plano de la finca de Semidey Hermanos hecho por el señor Ramón García Saenz en 1889, indicando terrenos en litigio. S. Cuebas, Ing. Civil, Guayama, Oct. 5/23, escala 1/5000.”' •
Y esta es precisamente la prueba esencial en que- des-cansa la teoría de la demandante. Y es la prueba que no tiene realmente valor probatorio. Ni por las condiciones en que se originó dicha prueba ni por las consecuencias que se derivarían de la misma, pueden tener peso alguno que sos-tenga la reclamación del demandante. El plano de García Saenz es de fecha posterior a los dos planos de Escobar. En éste concurren los colindantes y expresan su conformi-dad; en aquel no aparece extremo de tanta importancia, pues aunque el testigo Porrata dice que ayudó a la mensura que hizo García Saenz, afirma, sin embargo, que Atilano, entonces dueño de la finca “Salichs,” no presenció la ope-ración y llegó al terreno después de terminada la mensura. Si se atiende a las consecuencias, el plano de García Saenz traza la línea divisoria partiendo del camino de Guayama, siguiendo la colindancia de la “Teresa” y la “Jagua” (Ma*73nuel González), y recta se prolonga.hasta el mar. Se parte al norte del vértice de la finca ‘ ‘ Jagua ’ ’ y se sigue rumbo al sur, terminando en un espeque corriente señalado arbi-trariamente por un testigo. No se trata de un muro ni de una corriente de agua que constituye un límite continuo, sino de puntos aislados, de 'simples espeques, límites discontinuos que por inciertos ofrecen generalmente dificultades entre co-lindantes. Si este es el caso, estas dificultades se resuelven mediante avenencia de los propietarios o de otro modo se había de comprobar la línea divisoria según la cabida de las fincas contiguas y sus títulos. Ya en el caso de Matienzo v. Cancio, 23 D. P. R. 269, esta corte dijo:
“El plano hecho por un agrimensor sin tener en cuenta la cita-ción de colindantes o poseedores y basado solamente en manifesta-ciones de testigos, sin que se hubiere demostrado el origen de tales conocimientos, no es prueba suficiente para establecer el título del demandante en una acción reivindicatoría. ”
En este caso, sin embargo, ninguna indicación del demandante existe de que su finca esté disminuida en el exceso de la porción de terreno que reclama. Es verdad que hay un exceso según el plano de Salidas, comprobado por el deZambrana. La finca resulta con una cabida de 208 cuerdas cincuenta y cuatro céntimos, según el primero, y 209 cuerdas, el segundo. Pero un sobrante de tal naturaleza no puede considerarse irrazonable en una finca de 200 cuerdas. La experiencia demuestra, no obstante los procedimientos más avanzados en materia de mensura, que éstas no son generalmente de exactitud matemática. A veces los aparatos tienen su error y no hay que descontar el error personal. Además, en el caso de Beiró v. Rovira Hermanos, 26 D. P. R. 823, se declaró:
“El mero hecho de que la suma total de toda la cabida superficial que pertenece en separadas fracciones de terreno a un deman-dado exceda en pocas cuerdas del montante total que arroja su título, mientras que la cabida total de los diversos predios pertenecientes a *74un demandante resulte ser algo menor de la que aparece de la faz de su título, difícilmente puede justificar el privar a dicho deman-dado de semejante exceso, para completar con la parte agregada lo que falta al demandante.”
En relación con estas diferencias es de observarse que en el plano de Escobar se toma por base la unidad de la cuerda antigua, cuya equivalencia a la cuerda actual se hace' por los ingenieros citados, Zambrana y Salichs. Y esto es así porque en la época en que tuvo lugar la subasta y re-mate de la finca “Salichs” regía la real orden de 7 de agosto de 1883 y entonces la cuerda constaba de 4,074.48 metros cuadrados, mientras la de hoy contiene 3,930.40 metros cua-drados. Si partimos para hacer el cálculo de la unidad an-tigua, la finca arrojaría una cabida de 200 cuerdas, y si lo hiciéramos bajo la base de la cuerda actual el resultado sería un exceso en razón a la menor área de la cuerda de hoy. Pero de todos modos el sobrante que pudiera resultar, aún tomando por base la cuerda antigua, no tendría importancia en este caso, pues de uno de los expedientes de apremio apa-rece que la segregación se hizo más o menos grosso modo, designándose solamente el sitio y la clase de terreno que debía ser objeto del remate.
Otra consecuencia irrazonable que necesariamente ten-dríamos que deducir de la línea trazada en el plano de Grarcía Saenz, dividiendo las dos fincas, siendo una recta que se prolonga del-camino de Gruayama hasta el mar, sería que la finca “Salichs” quedaría reducido en una cuarta parte de su cabida porque el martillo o recodo que se forma al norte de la finca “Salichs” y que entra en la “Teresa” desaparecería de la primera finca, la que no obstante tiene una cabida conforme a sus títulos originales de 200 cuerdas. Dicha finca, por tanto, sería disminuida en 48 cuerdas 69 céntimos, que es la misma porción que se ha intentado rei-vindicar.
*75No parece además que debamos prestar mayor atención a la alegación del apelante de qne habiendo arrendado la finca “Teresa” a la Central Aguirre en 1901, por término de veinte años, con nna cerca qne limitaba sn colindancia con la finca “Salichs,” siguiendo los planos de García y Cnebas, qne dicha cerca fné removida durante el arrenda-miento y así fné invadido sn terreno por los demandados. En primer lugar, hnbo prueba de qne la arrendataria sub-arrendó la finca “Teresa” a terceras personas, y el testigo Noyes, uno de los subarrendatarios, niega ese aserto; y en segundo lugar, es contrario a un buen razonamiento qne* el arrendatario o subarrendatarios contemplacen pacientes un hecho qne les hubiera perjudicado, disminuyendo el área de su cultivo, toda vez que dedicadas las fincas a la siembra de cañas, una faja de terreno como la que se reclama, llana y propia para dicho fruto, no parece despreciable.
La prueba, por último, ha dejado establecido que en la operación de mensura que efectuó el ingeniero Eduardo Sa-lichs, Pedro Juan Semidey, que representaba en la finca ‘ ‘ Teresa” al demandante, concurrió y estuvo conforme con la operación, y asimismo dato de innegable valor es que aún existe el vestigio de árboles añosos que demarcan la colin-dancia siguiendo el trazado de Escobar, y los cuales, si bien no son más que troncos, por haber sido cortadas sus ramas en beneficio seguramente del cultivo de cañas, datando algu-nos, según se afirma por testigos de unos cincuenta años, sobreviven y su testimonio mudo, pero de inmutable signifi-cación, pudo haber convencido mejor al juez sentenciador, y quien mucho mejor hubo de apreciarlo con la inspección ocular que hizo sobre el terreno. La corte inferior, por consi-guiente, hizo completa justicia declarando sin lugar la de-manda y su sentencia debe ser confirmada.